USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: 2/27/2020
DANIEL MERCADO,
Plaintiff,
18-cv-1525 (LIL)
-V-

ORDER
UNITED STATES OF AMERICA,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The Court held a status conference with the parties on February 27, 2020. As stated
during the conference, it is hereby ORDERED that the parties shall file on ECF a joint pretrial
order by September 14, 2020.

The final pretrial conference is scheduled for September 17, 2020 at 4:00 p.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl
Street, New York, New York. The parties are expected to be ready for trial on September 21,

2020 at 9:00 a.m.

 

SO ORDERED.
Dated: February 27, 2020 le ME Sse
New York, New York LEWIS J. LIMAN

United States District Judge
